Appeal from a judgment of the Supreme Court, Monroe County (Joseph D. Valentino, J.), rendered April 6, 2004. The judgment convicted defendant, after a nonjury trial, of robbery in the first degree and grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a nonjury trial of robbery in the first degree (Penal Law § 160.15 [4]) and grand larceny in the fourth degree (§ 155.30 [5]). Defendant contends that his waiver of the right *1315to a jury trial was not knowing and intelligent because the colloquy conducted by Supreme Court was inadequate. Defendant failed to preserve his contention for our review (see People v Jackson, 26 AD3d 781, 781-782 [2006], lv denied 6 NY3d 849 [2006]; People v Williams, 5 AD3d 1043 [2004], lv denied 2 NY3d 809 [2004]) and, in any event, his contention lacks merit (see generally People v Smith, 6 NY3d 827 [2006], cert denied 548 US —, 126 S Ct 2971 [2006]). Contrary to defendant’s further contention, the verdict is not against the weight of the evidence based on minor inconsistencies in the victim’s testimony (see People v Lauderdale, 13 AD3d 1173 [2004]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Finally, the sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Gorski, Smith, Lunn and Pine, JJ.